DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “…the joint part includes second rotary member and a third rotary member with axial centers oriented in a second direction perpendicular to the first direction…” and 
 “…the first axial center direction and the second axial center direction are each substantially parallel to the first direction...” these two limitations seems to be contradicting each other.
Claim 1 will be interpreted as best understood.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Zang [US Pub# 2012/0067150] in view of Park [ KR 101306766].


the second rotary member (61) and the third rotary member (62) engage with the first rotary member (63), wherein the first linear-motion actuator includes a first base-end part that is connected to the second link,  and a first tip-end part that is connected to the second rotary member,  the first linear-motion actuator pivots the second rotary member by linearly moving the first shaft member, the second linear-motion actuator includes a second base-end part that is connected to the second link, and a second tip-end part that is connected to the third rotary member, the second linear-motion actuator pivots the third rotary member by linearly moving the second shaft member, the first rotary member (63) is pivoted relatively to the second rotary member (61) and the third rotary member (62) by pivoting the second rotary member (61) and the third rotary member (62)
Zang does not disclose that the first and second actuators are linear actuators with first and second shaft configured to move linearly however park shows a linear actuator 250 with shaft (270) that is configured to move linearly ( see fig 5).
It would have been obvious to someone having ordinary skill in the art to have replaced the actuators (40,50) taught in Zang reference with linear actuators taught in Park that are more 

the first axial center direction and the second axial center direction are each substantially parallel to the first direction.

Regarding claim 2: Zang shows wherein the first link (30) pivots about the first direction relatively to the second link (12) by one of first actuator and the second actuator (70, 80).
Zang does not shows that the first and second actuators are linear actuators with first and second shaft configured to move linearly however park shows a linear actuator 250 with shaft (270) that is configured to move linearly ( see fig 5).
(see motivation of claim 1 rejection).

Regarding claim 3: Zang shows wherein the second link pivots about the second direction relatively to the first link by both the first actuator and the second actuator (70, 80), Zang does not shows that the first and second actuators are linear actuators with first and second shaft configured to move linearly however park shows a linear actuator 250 with shaft (270) that is configured to move linearly and extend and contract (see fig 5).
(see motivation of claim 1 rejection).


Regarding claim 4: Zang shows the first rotary member (63), the second rotary member (61), and the third rotary member (62) each comprise a bevel gear.



Regarding claim 8:, Park shows  wherein the first actuator (70) is connected at the first base-end part to the second link (12) to be rotatable about the second direction and connected at the first tip-end part to the second  rotary member (61) to be rotatable about the second direction (see fig 2) , and wherein the second actuator (80) is connected at the second base-end part to the second link to be rotatable about the second direction and connected at the second tip-end part to the third rotary member (62) to be rotatable about the second direction. 
Zang does not shows that the first and second actuators are linear actuators with first and second shaft configured to move linearly however park shows a linear actuator 250 with shaft (270) that is configured to move linearly ( see fig 5).
(see motivation of claim 1 rejection).
Claim 9 are rejected under 35 U.S.C. 103 as being unpatentable over Zang [US Pub# 2012/0067150] in view of Park [ KR 101306766] in further view of Takeuchi [US Pub# 2012/0176007]


Zang does not explicitly show wherein the first linear-motion actuator and/or the second linear-motion actuator has an electric motor of which a plug at a tip-end part of the wiring is connected to the plug connector for wiring, and wherein the connecting member is disposed so that the plug is located between the principal surfaces of the pair of plate members. However Takeuchi shows a connecting member (11) where with a plug connector for wiring (25) is disposed wherein the first actuator and/or the second actuator (100, 100) has an electric motor (120) of which a plug at a tip-end part of the wiring is connected to the plug connector for wiring, and wherein the connecting member is disposed so that the plug is located between the principal surfaces of the pair of plate members (11).
It would have been obvious to someone having ordinary skill in the art at the time of the effective filling date to have connected the motors with wire that are located between the pair of the plate members to protect the power wire and also prevent wire tangling with the robot arm is in motor.
Regarding claim 10: Zang shows wherein the connecting member is disposed to bridge between the pair of plate members (121, 122).

    PNG
    media_image1.png
    677
    562
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    653
    514
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    717
    472
    media_image3.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKARIA ELAHMADI whose telephone number is (571)270-5324.  The examiner can normally be reached on M-F 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 5712727753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ZAKARIA ELAHMADI/
Examiner, Art Unit 3658